UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
AMBER BISHOP, ) CIVIL COMPLAINT
)
Plaintiff, )
)
V. ) Case No. 3:19-cv-00063
)
MONTGOMERY LYNCH & )
ASSOCIATES, INC. | JURY DEMAND
Defendants. )

ORDER GRANTING MOTION FOR ENTRY OF JUDGMENT

This matter came before the Court on Plaintiff's Motion for Entry of Judgment.
Judgment is hereby entered with respect to Plaintiff's claims against Defendant under
the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. 1692 et seq., and the Ohio
Consumer Sales Practices Act (“CSPA”), R.C. 1345.01 et seq., in the amount of $5,000,
representing:

e $1,000 in statutory damages to Plaintiff;
e $3,600 in attorney fees to Plaintiff; and
e $400 in court costs.

In satisfaction of this judgment, Plaintiff will accept payments as follows:

e $1,000 due on September 30th, 2019 and $1,000 due on the thirtieth day of
each month thereafter, until paid in full.
e Plaintiff agrees to forbear from executing on this judgment or claiming

any post-judgment interest as long as payments are timely made.
¢ If any installment or any part thereof remains unpaid for five days after its
due date, then without further action of the Court, the full amount of the
judgment plus all post-judgment interest less payments made shall
become immediately due and payable. The parties agree that acceptance
by Plaintiff of any payment made after it becomes due shall not constitute
a waiver of the timeliness requirement concerning that payment or any
future payment. This matter is subject to the Court's continuing
jurisdiction to enforce the terms of this Agreement.

IT IS SO ORDERED.
Dated: CIIL q

 

 

 

fie aa eee a Judge

ENTERED BY CONSENT OF THE PART 6: ly ‘} G Pa
x / ; wT
s/ Jonathan Hilton a pes v8

 

Jonathan L. Hilton, Esq. “ 0 S. Dave Edelman

HILTON PARKER LLC Owner and President, Montgomery Lynch &
jhilton@hiltonparker.com Associates, Inc.

Tel: (614) 992-2277

Fax: (614) 427-5557 Address: ee
10400 Blacklick-Eastern Rd NW

Suite 110 —_ _ “ zm
Pickerington, OH 43147

Attorney for Plaintiff
